Citation Nr: 1617582	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for memory loss and difficulty concentrating.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for loss of sense of smell.

4.  Entitlement to service connection for loss of sense of taste.

5.  Entitlement to service connection for residuals of pneumonia. 

6.  Entitlement to service connection for chronic fatigue.

7.  Entitlement to an initial rating in excess of 30 percent for photophobia with headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1990, and from January 1991 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In June 2012, the Board remanded the case to schedule a videoconference hearing before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2012 remand, the Board requested that the AOJ schedule the Veteran for a videoconference hearing before the Board.  While the Veterans Appeals Control and Locator System indicates that a Travel Board hearing was requested in August 2014, the request was closed in March 2015 and the Veteran's claims file was sent out for scanning.  With no notice of hearing to the Veteran of record, there is no evidence that a hearing was actually scheduled.  There is also no indication that the Veteran withdrew her request for a hearing.  Thus, the AOJ should schedule the Veteran for a hearing, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing before the Board and provide proper notice of the hearing date.  Copies of all notification must be associated with the claims file. 

2.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

